Citation Nr: 1134031	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-07 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from September 1943 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for Crohn's disease.  In May 2006, the Veteran testified before the Board at a hearing held at the RO.  In June 2006, June 2009, and January 2011 the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence does not show that the Veteran's gastrointestinal disability was incurred in or aggravated by his active service.


CONCLUSION OF LAW

Service connection for a gastrointestinal disability, claimed as Crohn's disease, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the veteran and which portion VA will attempt to obtain on the veteran's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In January 2003, prior to and after the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of any person, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

The Veteran was given notice of what type of information and evidence he needed to substantiate a claim for an increased rating in April 2006.  It is therefore inherent in the claim that the Veteran had actual knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all identified and authorized post-service medical records relevant to the issue on appeal have been requested or obtained.  Pursuant to the Board's June 2009 remand, a VA examination and opinion pertinent to the claim was obtained in September 2009.  However, that opinion provided was inadequate for rating purposes.  Accordingly, in January 2011 the Board remanded the Veteran's claim for a second VA examination and opinion which was obtained in February 2011and a review of that report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  While the February 2011 VA examiner indicated that service treatment records from Guantanamo Bay and private treatment records from Dr. Risoli are not of record, the examiner indicated that the claims file was reviewed and medical records from Guantanamo Bay are included in the Veteran's service treatment records.  Treatment records from Dr. Risoli are part of the records from the Clara Maas Medical Center.  In addition, the examiner cited and discussed the Veteran's service medical records and records from the Clara Maas Medical Center in the February 2011 VA examination report.  Thus, the February 2011 VA examination appears complete and is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required where Board's remand instructions were substantially complied with).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

A veteran with active service may be granted service connection for a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disability, including Crohn's disease.

Service treatment records dated in November 1944 indicate that the Veteran was referred to the psychiatric unit from the main sick bay complaining of restlessness, insomnia, constant fatigue, throbbing pains in the back of his neck, and "quivering" in the stomach of four years duration.  A letter from the Veteran's private doctor, quoted in the medical report, certified treatment of the Veteran prior to his service for several years for bed wetting, nervousness, gastritis, and severe headaches.  However, a September 1943 entrance examination and May 1946 separation examination indicate no recent weight gain or loss and a normal abdomen.

The Board finds that clear and convincing evidence rebuts the presumption of soundness on the Veteran's entry to service because the medical opinion contained in the record is competent medical evidence that found that a gastrointestinal disability pre-existed his service.  38 C.F.R. § 3.304 (2010).

Having shown that the Veteran was not sound on entrance to service, the next step of the inquiry is to determine whether the Veteran's pre-existing gastrointestinal disability was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).

Post service medical records show treatment for gastrointestinal complaints.  In 1980, the Veteran was seen for complaints of several episodes of bright red blood per rectum over the past several years.  Testing included a barium enema which revealed sigmoid diverticuli, but was otherwise negative.  In July 1986, the Veteran was hospitalized for severe abdominal pain with peptic ulcer disease and rectal bleeding.  Findings of an esophagogastroduodensocopy (EGD) and colonoscopy to cecum in July 1986 included diverticulosis of the sigmoid with scattered diverticuli in the left colon.  The final diagnoses included gastrointestinal bleeding with anemia, minor; hiatus hernia; and diverticulosis.  A July 2000 VA outpatient treatment record indicates that the pathology from EGD was consistent with chronic gastric inflammation and duodenitis.  The impression included coexisting duodenitis/duodenal ulcer disease/eroding ulcer and duodenal stricture with prestenotic dilatation, chronic, related to an acute illness in the 1970s (as reported by the Veteran).  A VA pathology report of a November 2002 endoscopy diagnosed chronic active duodenitis and chronic active esophagitis and findings consistent with Crohn's disease.

The Veteran testified at a personal hearing in May 2006 as to the symptoms and manifestations of his Crohn's disease.  He claimed that he entered service with stomach problems which continued in service.  He was always tired and had an upset stomach.  He had frequent episodes when he needed to get treatment from a doctor although he also testified that he did not recall receiving any treatment for a stomach condition in service.  The Veteran testified he was diagnosed with Crohn's disease at a VA hospital approximately eight years earlier.  The Veteran also testified that one doctor told him that the Crohn's disease was a part of his anemia, although it was unclear whether anemia was a manifestation of Crohn's disease or Crohn's disease was secondary to his anemia.  Prior to service, the Veteran had episodes of an upset stomach and felt that he suffered from gastritis when he joined the service.  He testified that his symptoms continued in service, were present since service, and had worsened since his service.

In June 2009, the Board remanded the Veteran's claim for a VA examiner to provide an opinion as to whether the Veteran's current gastrointestinal disability was related to or was aggravated by his service.  Pursuant that remand, the Veteran was afforded a VA intestines examination in September 2009, at which time he presented with a history of stomach cramps and hospitalization for fever and diarrhea during service.  He also had a history of gastroenteritis and was on light duty during service.  Post-service, he was diagnosed with severe anemia and thallesemia.  After a review of the claims file, the examiner opined that there was no evidence or records that documented that the Veteran ever had gastritis or a gastrointestinal disability prior to or during his active service.  Therefore, it was less likely as not that the Veteran's gastritis shown as present prior to service was aggravated in service beyond the natural progression of the disorder.  The examiner also opined that it was less likely as not that any currently diagnosed gastrointestinal disorder originated in service or was related to or due to service.  Since the opinions were based in part on the rationale that a March 2003 rating decision denied service connection for Crohn's disease and since the examiner failed to discuss the pertinent service treatment records, the Board found that the opinions were inadequate for rating purposes.

Accordingly, in January 2011, the Board again remanded the Veteran's claim for an opinion as to whether the Veteran had a gastrointestinal disability that was related to his service.  The Board requested that the examiner opine as to whether the Veteran's pre-existing gastritis was aggravated during his service and whether any current gastrointestinal disability was related to his service.  Pursuant to that remand, the Veteran was afforded a VA stomach, duodenum, and peritoneal adhesions examination in February 2011.  The Veteran indicated that he suffered from an stomach upset as a teenager and took medication for that prior to his service.  He stated that on the third day of boot camp he was unable to perform and was too tired to keep up.  During boot camp, his stomach began quivering and he ended up in a psychiatric hospital.  When released, he was sent to Guantanamo Bay where he developed right lower quadrant cramping after eating.  He went to sick bay and was given light duty.  In 1950, he went to an emergency room with abdominal pain that was thought to be due to appendicitis.  The Veteran indicated that the first time that he was told that he had Crohn's disease was at a VA Medical Center.  Upon examination, the Veteran was diagnosed with Crohn's disease of the proximal small bowel.

The examiner opined that the Veteran's Crohn's disease was less likely as not caused by or a result of military service.  The rationale provided was that the Veteran reported symptoms of stomach "quivering" during service, but the earliest objective evidence of Crohn's disease was in 1997/1998 when he presented with "N&V" and "UGI" which showed proximal small bowel changes consistent with Crohn's disease.  The Veteran reported right lower quadrant cramping as the symptom associated with Crohn's disease that improved with medication.  However, right lower quadrant cramping was more likely to be associated with large intestine disorders than small intestine disorders.  However, the Veteran's colonoscopies had not shown evidence of large intestinal involvement with Crohn's.  In short, his small intestinal Crohn's disease presented with N&V and there was no record that he had those symptoms during service.  The examiner opined that the Veteran's gastroesophageal reflux disorder (GERD) was less likely than not permanently aggravated by service based on the rationale that there were no symptoms consistent with GERD reported during service.

The Board finds that the weight of the evidence of record in this case shows clearly and unmistakably that the Veteran's gastrointestinal disability pre-existed his service and was not permanently worsened, or aggravated, during service.  In May 2006, the Veteran testified that he entered service with stomach problems which continued in service.  A November 1944 service treatment record cites a letter from the Veteran's private doctor that he suffered from gastritis prior to his service.  While the September 2009 VA examiner opined that there was no evidence or records that documented that the Veteran ever had gastritis or a gastrointestinal disability prior to or during his active service, on VA examination in February 2011 the examiner opined that the Veteran's GERD was less likely than not permanently aggravated by service.

While the competent medical evidence shows that the Veteran suffers from a gastrointestinal disability, the preponderance of the evidence does not show that any current gastrointestinal disability was incurred in or aggravated during service.  The evidence shows that it is less likely than not that the pre-existing gastrointestinal disorder underwent any permanent increase in disability during service.  Furthermore, the record includes a competent VA opinion that the Veteran's Crohn's disease is less likely as not caused by or a result of military service based on the rationale that the Veteran complained of right lower quadrant cramping as a symptom of Crohn's disease, but right lower quadrant cramping was more likely to be associated with large intestine disorders.  The examiner also opined that the Veteran's GERD was less likely as not permanently aggravated by his service based on the rationale that there were no symptoms consistent with GERD reported during service and that the "quivering" that the Veteran complained of during service was not a symptom of GERD.

There are no contrary competent medical opinions and the Veteran has not submitted any competent medical evidence that relates any current gastrointestinal disability to his service.  The Board finds that the evidence does not support a finding that the Veteran's pre-existing gastrointestinal disability increased in severity or was aggravated during his service.  The Board finds that the evidence of record weighs against such a finding.  In the absence of competent medical evidence linking any current gastrointestinal disability, including Crohn's disease, to service, service connection must be denied.

The Board recognizes the Veteran's contention that he has a gastrointestinal disability, that is related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has gastrointestinal pain and "quivering."  Those are subjective symptoms that are not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current gastrointestinal disability, nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with a gastrointestinal disability, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his gastrointestinal disability is related to his service, his statements alone are not competent to provide the medical nexus.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not show that any current gastrointestinal disability, including Crohn's disease, was incurred in or aggravated by service.  In addition, the competent medical evidence shows clearly and unmistakably that a gastrointestinal disability pre-existed service and the evidence indicates that it was not permanently worsened, or aggravated, during service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disability, to include Crohn's disease, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


